*986Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered June 20, 2003. The order, insofar as appealed from, denied defendant’s motion for summary judgment dismissing the complaint in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Plaintiff commenced this action to recover damages for serious injuries allegedly sustained by him when his vehicle was rear-ended by one driven and owned by defendant. Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. “ Tt is well established that a rear-end collision with a stopped vehicle establishes a prima facie case of negligence on the part of the driver of the rear vehicle .... The presumption of negligence imposes a duty of explanation with respect to the operation of the rear vehicle’ (Pitchure v Kandefer Plumbing & Heating, 273 AD2d 790, 790; see also Jones v Egan, 252 AD2d 909, 911)” (Danner v Campbell, 302 AD2d 859, 859 [2003]; see Bender v Rodriguez, 302 AD2d 882, 883 [2003]; Ruzycki v Baker, 301 AD2d 48, 49-50 [2002]). Defendant did not demonstrate that he was free from negligence as a matter of law. “ ‘Drivers must maintain safe distances between their [vehicles] and [vehicles] in front of them . . . and this rule imposes on them a duty to be aware of traffic conditions, including vehicle stoppages’ (Johnson v Phillips, 261 AD2d 269, 271)” (Gubala v Gee, 302 AD2d 911, 912 [2003]). Given the insufficiency of defendant’s showing in support of the motion for summary judgment, the court properly denied that relief irrespective of the sufficiency of plaintiff’s showing in opposition to the motion (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; see also Hull v City of N. Tonawanda, 6 AD3d 1142 [2004]). Present—Pine, J.P., Scudder, Kehoe, Martoche and Lawton, JJ.